

113 HR 3955 IH: To direct the Secretary of Labor to establish a pilot program through the Workforce Investment Act of 1998 to provide older individuals with training in computer literacy, advanced computer operations, and resume writing.
U.S. House of Representatives
2014-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3955IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2014Ms. Kelly of Illinois introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo direct the Secretary of Labor to establish a pilot program through the Workforce Investment Act of 1998 to provide older individuals with training in computer literacy, advanced computer operations, and resume writing.1.Job skills training for older individuals(a)Targeted pilot programThe Secretary of Labor shall establish a pilot program pursuant to section 171 of the Workforce Investment Act of 1998 (29 U.S.C. 2916) to provide grants to entities eligible under such section to provide job skills training to and specific for older individuals, particularly in the areas of computer literacy, advanced computer operations, and resume writing.(b)DefinitionFor purposes of the program established under subsection (a), the term older individual has the meaning given that term in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801).